 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TRACY R. MITCHUSSON,                                    Case No.: 2:19-cv-00585-APG-BNW

 4          Plaintiff                                     Order Vacating Hearing and Setting
                                                              Deadline for Status Report
 5 v.

 6 MTC FINANCIAL, INC., et al.,

 7          Defendants

 8         Based on the defendants’ response (ECF No. 25) indicating that the sale has been

 9 cancelled and the parties are discussing settlement,

10         IT IS ORDERED that the hearing for Wednesday, July 3, 2019 at 8:30 a.m. in Las

11 Vegas courtroom 6C is VACATED.

12         IT IS FURTHER ORDERED that the parties shall file a joint status report on or before

13 July 15, 2019. If no settlement has been reached by that date, the parties shall include in the

14 status report a proposed briefing schedule and hearing date for the preliminary injunction.

15         DATED this 17th day of June, 2019.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
